HORTON, Chief Judge.
The appellant seeks reversal of a summary judgment entered in favor of the defendant in an action on a student insurance policy issued to the appellant’s minor son.
The appellant’s son, a member of a school varsity softball team, was involved in an accident while operating his motor scooter en route to the site of a softball game in which he was scheduled to participate. Due to insufficient automobile transportation, the coach of the softball team permitted several boys, including appellant’s son, to take their motor scooters to the game.
The point in issue here is whether the trial judge correctly interpreted the provisions of the insurance contract. The pertinent provisions are:
“(H) While engaged in practicing for or participating in any athletic contest excluding high school football, provided such practice or participation is under the supervision and direction of duly delegated school authorities.
“(I) While participating as a member of a covered athletic team, debating *460team, glee club or band, riding as a group to or from a regular scheduled school activity in a vehicle selected by and operated under the supervision of duly delegated school authorities.”
We have reviewed the record, considered the briefs, and heard oral argument and conclude that the order appealed is without error and should be affirmed.
Affirmed.
PEARSON and CARROLL, CHAS., JJ., concur.